Citation Nr: 9929755	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-02 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 24, 1989, 
for the award of entitlement to service connection for 
schizophrenia.

(The issue of whether an October 1976 decision of the Board 
of Veterans' Appeals upholding a decision to sever service 
connection for a psychiatric disability should be revised or 
reversed on the grounds of clear and unmistakable error is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, effectuating the Board's grant of entitlement to 
service connection for schizophrenia.  The RO assigned an 
effective date of May 24, 1989, which the veteran challenges.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
the residuals of frozen feet on May 23, 1990.  

2.  The Board granted service connection for schizophrenia by 
decision dated in June 1993, which was effectuated by rating 
decision dated in June 1993, and an effective date of May 24, 
1989, was assigned, based on a psychological assessment of 
that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 1989, 
for the award of entitlement to service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 24, 1989, for the grant of 
entitlement to service connection for schizophrenia.  
Specifically, he maintains that the grant of a 100 percent 
evaluation for schizophrenia should be effective to the date 
he was discharged from service.

At a personal hearing in February 1995, the veteran's 
representative maintained that the veteran should be service 
connected for schizophrenia from the time he was separated 
from service because his initial grant of service connection 
for a psychiatric disability was improperly severed and 
because when service connection for schizophrenia was 
ultimately granted, it was based on all the evidence in the 
claims file.  It is noted that the Board upheld the 
severence, that it is final, that the decision has not been 
reconsidered, and is not clearly and unmistakably erroneous.  
His wife testified that the veteran's 100 percent payment was 
taken away and he was offered a nonservice-connected pension 
but did not take it because he thought that taking away his 
total disability was unfair.  Upon further questioning, she 
reflected that he was told many times that he could not 
reopen his claim because he did not have new and material 
evidence, even though he had been treated at VA hospitals all 
along.  The representative stressed that the veteran's 
service medical records were considered at the time of the 
current grant of service connection and that it should be 
considered that the veteran reopened his claim earlier than 
the current effective date.

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  Similar provisions apply where the grant is based 
on a finding that new and material evidence has been 
submitted and provide a basis to allow the claim.  
38 U.S.C.A. § 5110 (West 1991 & Supp 1999); 38 C.F.R. § 3.400 
(1999).

The Board notes that the veteran filed a claim for the 
residuals of Agent Orange exposure in March 1985; however, 
there was no indication of an intent to file a claim for a 
psychiatric disability.  Review of the claims folder reveals 
no correspondence from the veteran indicating an intent to 
file a claim for schizophrenia until he filed this claim on 
May 23, 1990.  The Board subsequently granted entitlement to 
service connection for schizophrenia and the RO ultimately 
assigned an effective date of May 24, 1989, on the basis that 
the veteran had undergone a Psychological Assessment on that 
date and had shown continuous psychiatric symptoms since that 
time.  Based on that evidence, the Board can find no evidence 
to assign a date earlier than the May 24, 1989, date assigned 
by the RO.  As noted above, the effective date for a service 
connection claim will be the date of receipt of claim, or the 
date entitlement arose, whichever was later.  Accordingly, 
the Board finds that the current effective date is correct 
and there is no legal basis for an effective date prior to 
May 24, 1989, and the claim for an earlier effective date 
must be denied.


ORDER

The claim for entitlement to an effective date earlier than 
May 24, 1989, for the award of entitlement to service 
connection for schizophrenia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

